DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 30 are presented for examination. Claims 2 - 7, 12 - 17, 19 - 24, 29, and 30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 21, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The Foreign Patent Document, JPS5204089, does not have an English copy filed, and the examiner has not been able to obtain a legible copy of the document. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings Objection
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 3108 in FIG. 31 is not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16, line 2 recites “the channel”, but it is recommended that the phrase recites “the at least one channel”. Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  Claim 18, line 6 recites “shroud if the impeller”, but it is recommended that “if” is changed to “of” so the phrase recites “should of the impeller”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 7, 12 - 17, 19 - 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 3 and 19 lack antecedent basis for “the impeller flow field distribution” (Claim 2, line 5, claim 3, lines 3 - 4, claim 19, line 6). Suggested language: “an impeller flow field distribution” for claim 2, which would resolve the 112 issue for claim 3, since it depends from claim 2. For claim 19, suggested language of “an impeller flow field distribution” is recommended.

Dependent claim 4 is rejected due to inherited claim deficiencies of claim 2.

Dependent claims 20 and 21 are rejected due to inherited claim deficiencies of claim 19.

The term “substantially” in claims 5 and 22 is a relative term which renders the claim indefinite. The term “substantially” is not defined in the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims and the specification does not provide a standard for how much the angle for the at least one channel needs to be close in value to be considered “substantially” the same as the average absolute flow angle. The term is unclear and renders the claim vague and indefinite.

Dependent claims 6, 7, 23, and 24 are rejected due to inherited claim deficiencies of claims 5 and 22, respectively.

The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined in the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims and the specification does not provide a standard for how much the hub or shroud adjacent to the weak region needs to be configured in order for the secondary flow to be guided “substantially” in the flow-wise direction. The term is unclear and renders the claim vague and indefinite.

Dependent claims 13 - 17, 29, and 30 are rejected due to inherited claim deficiencies of claim 12.

Claims 14 and 15 lack antecedent basis for “angle of the at least one channel” (Claim 14, line 3, claim 15, line 2). Suggested language: “angle of at least one channel”, for claim 14, which would resolve the 112 issue for claim 15, since it depends from claim 14.



Dependent claim 15 is rejected due to inherited claim deficiencies of claim 14.

The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined in the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims and the specification does not provide a standard for how much the angle for the at least one channel needs to be set in value to be considered “substantially” the same as the primary flow angle.

Claim 23 lacks antecedent basis for “the turbomachine” (line 4). Suggested language: “a turbomachine”.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019): Step 1: The instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. 
Step 2A (prong 1): The claims do not appear to recite mathematical concepts, certain methods of organizing human activity. However, the limitations “defining at least one channel located in a surface of the hub or shroud for redirecting at least a portion of the secondary flow into the downstream element, the defining including:’ “selecting a location on the hub or shroud surface adjacent the weak region for locating the at least one channel”, “determining a desired flow angle for the secondary flow” and “determining a channel angle of the at least one channel, the channel angle designed to redirect the secondary flow towards the desired flow angle”, appears to recite a mental process, and fails Step 2A (prong 1). 
Step 2A (prong 2): Paragraph [0003] of the specification recites current issues pertaining to losses in turbomachinery stages, which negatively affects performance and a need to reduce the losses and mitigate the effect of losses. Paragraph [0013] identifies secondary flows that develop in regions that represents losses in turbomachines, and paragraphs [0014], [0016], and [0021] adding steps of designing channels to reduce exit 
In addition, based on the steps recited in the dependent claims, in combination with the claimed limitations of the independent claims, as well as dependent claims that do not appear to recite limitations in addition to the steps provided in the independent claims (as they recite additional details to how the claimed limitations in the independent claims are performed) do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt et al. (“Numerical Investigation of the Effect of Different Back Sweep Angle and Exducer Width on the Impeller Outlet Flow Pattern of a Centrifugal Compressor with Vaneless Diffuser”), hereinafter “Hildebrandt”, and further in view of Bonaiuti et al. (“On the Coupling of Inverse Design and Optimization Techniques for the Multiobjective, Multipoint Design of Turbomachinery Blades”), hereafter “Bonaiuti”.

As per claim 12, Hildebrandt discloses:
a method of defining a flow control structure for a turbomachine having an impeller having an inlet and an exit, a shroud, a hub, and a downstream element, the hub and shroud defining an impeller passageway (Hildebrandt, page 421, right column, lines 20 - 23 discloses turbomachinery analyzed using CFD regarding curved geometry and secondary flow effects, with page 422, right column, lines 17 - 30 discloses impeller shaft, shroud, hub, impeller blade channel, diffuser, page 423, left column, lines 1 - 16 adds the inlet and outlet, as well as the shroud, channel (again) and exit (i.e., outlet).)

the method comprising developing, using a computer, a computational fluids model of the turbomachine (Hildebrandt, page 422, right column, lines 19 - 27 discloses a mesh model of an impeller blade for CFD methodology.)

(Hildebrandt, page 423, left column, lines 17 - 22 through right column, lines 1 - 3 discloses a calculated flow field for the impeller outlet calculated with regards to computational fluid dynamics (CFD) validation.)

identifying, in the flow field distribution, a weak region with a low meridional component of velocity having a concentration of secondary flow (Hildebrandt, left column, lines 1 - 3 discloses flow distribution over the length of a meridional impeller page 424, right column, lines 5 - 11 through page 425, left column, lines 1 - 4 discloses the flow field inside a vaneless diffuser, with a smearing out effect in an area with a constant secondary flow downstream while a wake (or jet-wake) kind of flow pattern, and a vaned diffuser having a distortion of flow from impeller hub to shroud based on unfinished mixing of secondary wake flow. FIG. 6 discloses velocity distribution regarding the diffusor at different radial positions.)

Hildebrandt does not expressly disclose:
defining at least one channel that extends in a flow-wise direction in at least one of the hub and the shroud adjacent the weak region that is configured to guide the secondary flow into the downstream element substantially in the flow-wise direction.

Bonaiuti however discloses:
defining at least one channel that extends in a flow-wise direction in at least one of the hub and the shroud adjacent the weak region that is configured to guide the secondary flow into the downstream element substantially in the flow-wise direction (Bonaiuti, page 5, right column, lines 5 - 18 discloses an impeller casing design in which the development of secondary flow, strong on the blade pressure side of the configuration, is separated when the flow moves to the suction side and mixes with the secondary flow on the blade suction side and the recirculation reduces the secondary flow development in a redesigned configuration.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the turbomachinery and its plurality of elements, along with secondary flow teaching of 

For claim 16: The combination of Hildebrandt and Bonaiuti discloses claim 16: The method according to claim 12, wherein:
said defining includes defining a cross sectional area of the channel to capture both secondary flow and primary flow to thereby energize the flow distribution along at least one of the shroud and the hub at the impeller exit (Bonaiuti, page 8, left column, lines 5 - 9 discloses an improvement in efficiency at low mass flow rates regarding the shroud and hub, and page 10, right column, lines 17 - 25 adds the overall work performed at the shroud reduces based on flow mixture and mixing loss, and the efficiency is increased at mass flow rates .
The mixture is being considered similar to a cross-sectional area based on the interpretation of the mixture between the secondary flow on the blade suction side and pressure side at the impeller casing, and the recirculation increases at low mass flow rates, on page 5, right column, lines 8 - 15.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the turbomachinery and its plurality of elements, along with secondary flow teaching of Hildebrandt with the secondary flow reduction in a redesigned configuration of an impeller casing teaching of Bonaiuti and the additional teaching of the mixing of secondary flow at an area which recirculation increases low mass flow rates. The motivation to do so would have been because Bonaiuti discloses the benefit of a design strategy which provides an easy sensitivity analysis aimed at quantifying impact of design factors and their interaction on the performance parameters, along with the sensitivity analysis used to generate design know-how and to define design rules of general validity, which can be exploited for similar design problems (Bonaiuti, page 14, right column, lines 15 - 22).

For claim 17: The combination of Hildebrandt and Bonaiuti discloses claim 17: The method according to claim 16, wherein:
said defining includes locating a plurality of the at least one channel along both the hub and the shroud to energize the flow distribution along both the hub and the shroud (Bonaiuti, page 8, left column, lines 5 - 16 discloses an adjustment to the axial length, edge sweep angle, steeper hub and shroud contours provides a meridional shape for the channel with a flow path with reduced streamline curvature, improving the impeller efficiency.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the turbomachinery and its plurality of elements, along with secondary flow teaching of Hildebrandt with the secondary flow reduction in a redesigned configuration of an impeller casing teaching of Bonaiuti and the additional teaching of efficiency of an impeller based on the meridional shape of a channel regarding the flow path. The motivation to do so would have been because Bonaiuti discloses the benefit of a design strategy which provides an easy sensitivity analysis aimed at quantifying impact of design factors and their interaction on the performance parameters, along with the sensitivity analysis used to generate design know-how and to define design rules of general validity, which can be exploited for similar design problems (Bonaiuti, page 14, right column, lines 15 - 22).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

For claims 1 and 18: The prior art of Hildebrandt et al. (“Numerical Investigation of the Effect of Different Back Sweep Angle and Exducer Width on the Impeller Outlet Flow Pattern of a Centrifugal Compressor with Vaneless Diffuser”) discloses CFD on turbomachinery, and secondary flow and Bonaiuti et al. (“On the Coupling of Inverse Design and Optimization Techniques for the Multiobjective, Multipoint Design of Turbomachinery Blades“) also discloses meridional channel parameters and reducing the axial length with the edge sweep angle improves the efficiency of the impeller.
In addition, Somahara et al. (JP05149296 A) discloses screw, groove-like portions used to reduce pressure of the flow of fluid to the low pressure side of a surface regarding a compressor with an impeller and shroud, reducing the mixing loss at the inlet port of blades, based on changing the pitch (angle), and Veress et al. (“Inverse Design and Optimization of a Return Channel for a Multistage Centrifugal Compressor”) adds impellers, diffuser and return channels, as well as deviation angles.
However, none of the references taken either alone or in combination with the prior art of record discloses:
“defining at least one channel located in a surface of the hub or shroud for redirecting at least a portion of the secondary flow, the defining including: 
selecting a location on the hub or shroud surface adjacent the weak region for locating the at least one channel; 
determining a desired flow angle for the secondary flow; and 
determining a channel angle of the at least one channel, the channel angle designed to redirect the secondary flow towards the desired flow angle”.

Dependent claims 2 - 11 and 19 - 28 are allowable under 35 U.S.C. 103 for depending from claim 18, an allowable base claim under 35 U.S.C. 103. Claim 2 - 7 and 19 - 23 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Claims 13 - 15, 29, and 30 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and for claims 13 - 15, overcome the rejections under 35 U.S.C. 112 (b).

For claim 12: The prior art of Hildebrandt et al. (“Numerical Investigation of the Effect of Different Back Sweep Angle and Exducer Width on the Impeller Outlet Flow Pattern of a Centrifugal Compressor with Vaneless Diffuser”) discloses CFD on turbomachinery, and secondary flow and Bonaiuti et al. (“On the Coupling of Inverse Design and Optimization Techniques for the Multiobjective, Multipoint Design of Turbomachinery Blades“) also discloses meridional channel parameters and reducing the axial length with the edge sweep angle improves the efficiency of the impeller.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 13, wherein said identifying further includes identifying a divergence region in the flow field distribution where a flow angle of a first portion of the flow distribution diverges from a flow angle of a second portion of the flow field, and said defining includes locating a beginning location of the at least one channel adjacent or upstream of the divergence region.

Claim 14, wherein said identifying further includes identifying an angle of a primary flow component at the impeller exit, and said defining includes selecting an angle of the at least one channel based on the primary flow angle.

Dependent claim 15 is allowable under 35 U.S.C. 103 for depending from claim 14, an allowable base claim under 35 U.S.C. 103.

Claim 29, wherein the defining further includes selecting a maximum depth of the at least one channel within the impeller, the maximum depth being less than 30% of a spanwise distance extending between the hub and shroud at the impeller exit.

Claim 30, wherein the defining further includes selecting a maximum depth of the at least one channel within the impeller, the maximum depth being less than 5% of a spanwise distance extending between the hub and shroud at the impeller exit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
April 10, 2021